J-S53030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CLARK EMMANUEL MEAD, JR.,

                            Appellant                  No. 1900 MDA 2015


                  Appeal from the PCRA Order October 2, 2015
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0000306-2012


BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED AUGUST 11, 2016

       Appellant, Clark Emmanuel Mead, Jr., appeals from the order entered

on October 2, 2015, in the Schuylkill County Court of Common Pleas that

denied his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. We affirm.

       A prior panel of this Court, which addressed Appellant’s direct appeal,

provided the following facts and procedural history:

              Appellant was the boyfriend of the mother of the
              minor male victims, ZA and IA, with whom he
              resided along with their mother. When the mother
              was at work, the children were left in Appellant’s
              care. Eventually, the mother and Appellant split up.
              One month after Appellant moved out of the
              residence, the older of the two boys began to tell his
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S53030-16


          mother what Appellant had done, and the mother
          reported the allegations to the police.

          The events occurred during the last few months of
          2005 and the first half of 2006. ZA was five years old
          at the time. He testified that he, his younger brother,
          IA, and his half-brother, CM, lived with his mother
          and Appellant. (Appellant and the boys’ mother are
          the natural parents of CM, who is younger than both
          complainants). ZA testified that he was called into
          Appellant’s bedroom, where Appellant forced him to
          perform oral sex on Appellant and then Appellant
          performed anal sex on ZA. He could not say exactly
          how often these assaults occurred other than to say
          it was more than once. Each time, when Appellant
          was done with him, Appellant instructed him to
          return to the bedroom he shared with IA and to send
          IA to Appellant. He testified that the assaults did not
          occur the same way each time. Sometimes he was
          only required to put his mouth on Appellant’s penis;
          sometimes he was assaulted anally; and sometimes
          both occurred.

          ZA testified that the same things happened to him
          on occasion when he and Appellant were alone in the
          living room of their residence. He testified that his
          mother was at work when all of the assaults
          occurred, and no one else was home except his
          brothers. He also testified that he did not tell anyone
          at the time because each time he was assaulted,
          Appellant threatened to hurt him if he told anyone.

          IA, who was four years old when the events
          occurred, testified that almost daily while his mother
          was at work, he would be required to join Appellant
          in the bedroom Appellant shared with his mother. No
          one was home but him and his brothers. He testified
          that CM was only months old at the time. During
          each assault, IA was required to perform oral sex on
          Appellant; then Appellant performed oral sex on IA;
          and finally, Appellant would perform anal sex on IA.
          IA also testified that occasionally, when the boys
          were in the living room watching television with
          Appellant, Appellant made him perform oral sex on

                                   -2-
J-S53030-16


          Appellant and then watch while ZA was forced to do
          the same. Whenever he was made to perform oral
          sex on Appellant, IA testified that Appellant “peed” in
          his mouth and told him to swallow it; but he always
          spit it out in the sink. Each time he was assaulted,
          Appellant threatened to hurt him if he told anyone.

          R.G. “Aunt”, the mother’s aunt, testified that the
          mother brought all three boys to live with her near
          the end of April of 2006. The mother told Aunt that
          the boys had been abused and asked Aunt to take
          them to the county’s Children and Youth Agency
          (“CYA”). Shortly thereafter, the mother abandoned
          the boys, and Aunt was given kinship custody of ZA,
          IA, and CM.

          ZA had been interviewed very briefly by a
          representative of CYA. During this interview, ZA said
          that he and IA were forced to perform oral sex on
          Appellant while in his bedroom, that stuff came out
          of Appellant’s penis into their mouths, and that they
          had to spit it out into a sink. ZA did not mention anal
          sex during the interview.

          Both ZA and IA were also interviewed by the
          Children’s Resource Center (“CRC”). ZA told CRC
          that he was forced to perform oral sex and subjected
          to anal sex. IA told CRC that Appellant had only
          touched him and ZA inappropriately with his hand.

          Aunt, who had taken ZA and IA for these interviews,
          testified that IA told her on the way home that he
          had not told the interviewer everything because he
          was afraid, but that he was no longer afraid. Aunt
          called CYA when they got home, and a couple of
          days later IA was reinterviewed at the local police
          station.

     Trial Court Opinion, 11/26/12, at 1-4.

           Based upon the foregoing events, the McAdoo Police
     Department, on December 21, 2011, filed a criminal complaint
     that charged Appellant with six counts of involuntary deviate
     sexual intercourse with a child, six counts of indecent assault,

                                   -3-
J-S53030-16


       two counts of corruption of minors, and two counts of
       endangering the welfare of a child. Following a preliminary
       hearing convened on February 23, 2012, the district magistrate
       bound all charges over to the Schuylkill County Court of
       Common Pleas.

             At the conclusion of trial on June 5, 2012, a jury found
       Appellant guilty of six counts of involuntary deviate sexual
       intercourse with a child, six counts of indecent assault (person
       less than 13 years of age), two counts of corruption of minors,
       and two counts of endangering the welfare of a child. Thereafter,
       on September 27, 2012, the trial court sentenced Appellant to
       27½ - 5[5] years’ imprisonment in a state correctional facility.[1]

Commonwealth v. Mead, 2239 MDA 2012, 93 A.3d 509 (Pa. Super. filed

December 13, 2013) (unpublished memorandum at 1-4) (internal footnotes

omitted) (footnote added).          This Court affirmed Appellant’s judgment of

sentence, id., and on July 2, 2014, the Supreme Court denied Appellant’s

petition for allowance of appeal. Commonwealth v. Mead, 94 A.3d 1009

(Pa. 2014).

       On July 1, 2015, Appellant, through counsel, filed a timely PCRA

petition. In an order filed on October 2, 2015, the PCRA court denied relief.

Appellant filed a timely appeal, and on October 29, 2015, the PCRA court



____________________________________________


1
  In his brief, Appellant repeats the typo from our earlier decision listing
Appellant’s aggregate sentence as twenty-seven and one-half to fifty-four
years of incarceration. Appellant’s Brief at 3. However, a review of the
sentencing transcript and sentencing order reveals that the trial court
imposed an aggregate sentence of twenty-seven and one-half to fifty-five
years of incarceration. N.T., Sentencing, 9/27/12, at 31-32; Order 9/27/12,
at unnumbered 1.



                                           -4-
J-S53030-16


directed Appellant to file and serve a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b) within twenty-five days.

      Initially, it appears that Appellant’s court-ordered Pa.R.A.P. 1925(b)

statement was filed late.     The PCRA court ordered Appellant to file the

statement on or before November 23, 2015, but the record reflects that it

was not filed until November 25, 2015. Nevertheless, this untimely filing is

not fatal to Appellant’s appeal.

      The untimely filing of a court-ordered Rule 1925(b) statement
      does not automatically result in wavier of the issues on appeal. If
      the trial court accepts an untimely Rule 1925(b) statement and
      addresses the issues raised in its Rule 1925(a) opinion, we will
      not determine the issues to be waived. …

Commonwealth v. Rodriguez, 81 A.3d 103, 105 n.2 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      Here, Appellant’s Pa.R.A.P. 1925(b) statement was late, but the trial

court accepted the filing and attempted to address the issue raised therein.

Appellant’s Pa.R.A.P. 1925(b) statement reads, in its entirety, as follows:

“The trial court erred by denying defendant’s petition for relief under the

Pennsylvania Post Conviction Relief Act.”      Pa.R.A.P. 1925(b) statement,

11/25/15. In its effort to address Appellant’s concise statement, the PCRA

court responded as follows: “The defendant’s statement pursuant to

Pa.R.A.P. No. 1925(b) merely states that this court erred in denying his

PCRA petition, without specifying why the denial was in error. Accordingly,




                                     -5-
J-S53030-16


there is nothing to which a response can be made.”                     Pa.R.A.P. 1925(a)

Opinion, 11/24/15.2

       Our standard of review of an order denying relief under the PCRA

requires us to determine whether the decision of the PCRA court is

supported     by   the    evidence     of   record   and   is   free    of   legal   error.

Commonwealth v. Perez, 103 A.3d 344, 347 (Pa. Super. 2014).                            The

PCRA court’s decision will not be disturbed unless there is no support for the

findings in the certified record. Id.

       After review, we agree with the PCRA court’s assessment, and we

conclude that Appellant has waived any issues he might have raised on

appeal.

       Our jurisprudence is clear and well-settled, and firmly
       establishes that: Rule 1925(b) sets out a simple bright-line rule,
       which obligates an appellant to file and serve a Rule 1925(b)
       statement, when so ordered; any issues not raised in a Rule
       1925(b) statement will be deemed waived; the courts lack the
       authority to countenance deviations from the Rule’s terms; the
       Rule’s provisions are not subject to ad hoc exceptions or
       selective enforcement; appellants and their counsel are
       responsible for complying with the Rule’s requirements; Rule
       1925 violations may be raised by the appellate court sua sponte,
       and the Rule applies notwithstanding an appellee’s request not
____________________________________________


2
   Appellant’s Pa.R.A.P. 1925(b) statement contains a proof of service
revealing that it was served upon the PCRA court on November 20, 2015.
While the Pa.R.A.P. 1925(b) statement was not filed until November 25,
2015, we are satisfied that the PCRA court was served with the Pa.R.A.P.
1925(b) statement before November 24, 2015, thus explaining why the filing
date of the opinion predates the filing date of the Pa.R.A.P. 1925(b)
statement.




                                            -6-
J-S53030-16


     to enforce it …. We yet again repeat the principle first stated in
     [Commonwealth v.] Lord[, 719 A.2d 306 (Pa. 1998),] that
     must be applied here: “In order to preserve their claims for
     appellate review, appellants must comply whenever the trial
     court orders them to file a Statement of Matters Complained of
     on Appeal pursuant to Pa.R.A.P. 1925. Any issues not raised in a
     Pa.R.A.P. 1925(b) statement will be deemed waived.”

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (quoting Lord, 719
A.2d at 309; and see G. Ronald Darlington, Kevin J. McKeon, Daniel R.

Schuckers, and Kristen W. Brown, PENNSYLVANIA APPELLATE PRACTICE, §

1925:27 (2009–2010 edition) (“No remand is authorized in situations in

which a criminal appellant actually timely files a required concise statement

but phrases issues in a vague manner or omits certain issues.”).

     The record reveals that Appellant had counsel, and counsel filed the

court-ordered Pa.R.A.P. 1925(b) statement, albeit two days late. As noted,

the PCRA court declined to find waiver based on the untimely filing and

chose to proceed with a merits review. Accordingly, this was not a situation

where an untimely Pa.R.A.P. 1925(b) statement was the equivalent of filing

no statement at all. See Pa.R.A.P. 1925(c)(3) (“If an appellant in a criminal

case was ordered to file a Statement and failed to do so, such that the

appellate court is convinced that counsel has been per se ineffective, the

appellate court shall remand for the filing of a Statement nunc pro tunc and

for the preparation and filing of an opinion by the judge.”).      Rather, the

PCRA court overlooked the untimeliness of Appellant’s Pa.R.A.P. 1925(b)

statement, and in reviewing the statement, the PCRA court rendered a

judicial determination that the issue Appellant raised was too vague to


                                    -7-
J-S53030-16



preserve any questions for appellate review.      Thus, we conclude that

remanding this matter for an amended concise statement is not appropriate

under the circumstances.    Appellant filed the Pa.R.A.P. 1925(b) statement

that was accepted by the PCRA court, but it was deemed deficient.

      After review, we conclude that Appellant failed to preserve any issues

for appellate review, and we discern no error in the PCRA court’s

determination.   Accordingly, we affirm the order denying Appellant’s PCRA

petition.

      Order affirmed.

      Judge Bowes joins the Memorandum.

      Justice Fitzgerald Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2016




                                     -8-